Case 1:18-cv-07149-LDH-RLM Document 23 Filed 06/06/19 Page 1 of 1 PageID #: 127



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DERRICK U DENNIS, on behalf of himself and
  all others similarly situated,                            Case No. 1:18-cv-07149-LDH-RLM

                           Plaintiffs,
                                                            AFFIRMATION OF SERVICE
                       -against-

   WYETH, INC.,

                           Defendant.



          I, Jonathan Shalom, declare under penalty of perjury that on June 6, 2019, I served a copy

 of Plaintiff’s Motion for Default Judgment, Supplemental Submissions, and the Court’s May 31,

 2019 Order upon Defendant, WYETH, INC., via Federal Express, at its last known business

 address of 533 Canal Street, New York, NY 10013, and upon Kamala Acero, Defendant’s

 representative, via Federal Express, addressed to 533 Canal Street, New York, NY 10013.


 Dated:     June 6, 2019
                                                      /s/ Jonathan Shalom
                                                      Jonathan Shalom, Esq.
                                                      SHALOM LAW, PLLC
                                                      124-04 Metropolitan Avenue
                                                      Kew Gardens, NY 11415
                                                      Email: jshalom@jonathanshalomlaw.com
                                                      Tel: (718) 971-9474
